Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Feb. 19, 2021 has been received and entered.
Currently, Claims 1-11 are pending. Claims 1-5 and 10-11 are examined on the merits. Claim 6 is withdrawn.
Applicant’s arguments with respect to claim(s) 1-5 and 10-11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the following.

Response to Amendment
Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 21, 2020.
Applicant's election with traverse of Group I (Claims 1-5, 10-11), the species Jinfu Tea, in the reply filed on July 21, 2020 is acknowledged. The traversal is on the ground(s) that there is no burden to search all the groups and species. This is a search of one group is not coextensive with the search of the other groups. Thus, it would be burdensome to search the entire claims. .
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Jan. 14, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 et al. (CN 106177432 A) in view of Ganpu (2015, https://www.twodogteablog.com/tag/ganpu/).
Guo et al. teaches a composition for treating hyperglycemia comprising 10-20 % wt dried tangerine peel and 10-20 % wt black tea formulated into granules or powders (Abstract). 
However, Guo et al. does not teach 5-30 parts by weight of dried tangerine peels and 95-70 parts dark tea, a mixture of variety of peels aged from 5 to 15 years and above, the tangerine peel and black tea fermented together.
Ganpu teaches a Cantonese specialty, incorporating tea from Yunnan; Ganpu (Mandarin orange stuffed with ripe Puer tea).  The Chenpi is the aged rind.  Stuff ripe or raw Puer then bake or dry the skin and tea to remove excess moisture, then wrap the Mandarin orange  stuffed with tea and let it age (page 4).  This process results in the “dark tea”.  Applicant’s Specification, page 3, teaches that “dark” tea is secondary fermented tea of Puer.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising 5-30 parts by weight of dried tangerine peels and 95-70 parts dark tea of the active agent combination for the following reasons. The reference does teach the composition for treating hyperlipidermia.  Guo et al. teaches a composition for treating hyperglycemia comprising 10-20 % wt dried tangerine peel and 10-20 % wt black tea   Thus, it would have been obvious to make a concentrated composition containing dried tangerine peel and dark tea for use as a supplement to the diet. Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
As for the mixture of variety of peels aged from 5 to 15 years and above, the claims are drawn toward a dried tangerine peel, which would take some amount of time to dry the orange peel. Drying could take hours or days. The dried tangerine peels would be the same as the ones dried for many years. Ganpu teaches a Cantonese specialty, incorporating tea from Yunnan; Ganpu (Mandarin orange stuffed   Fermentation of the peels with the tea is a traditional way of making ganpu.  There is no evidence of record that the dried tangerine peels as claimed are different in any substantive way from those taught in the Guo et al. reference composition. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPG 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer.  The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.}. Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPG2d 1733 (Fed. Cir, 2016). However, in the context of an infringement analysis, a product-by-process claim Is only infringed by a product made by the process recited in the claim. Id. at 1370 ("a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").
Response to Arguments
Applicant argues that “dark” tea is not taught.
In response to Applicant’s argument, Ganpu teaches a Cantonese specialty, incorporating tea from Yunnan; Ganpu (Mandarin orange stuffed with ripe Puer tea).  The Chenpi is the aged rind.  Stuff ripe or raw Puer then bake or dry the skin and tea to remove excess moisture, then wrap the Mandarin orange  stuffed with tea and let it age (page 4).  This process results in the “dark tea”.  Applicant’s Specification, page 3, teaches that “dark” tea is secondary fermented tea of Puer.  Therefore, dark tea is taught.
Applicant argues that the joint fermentation is not taught.
In response to Applicant’s argument, Fermentation of the peels with the tea is a traditional way of making ganpu.  Ganpu teaches a Cantonese specialty, incorporating tea from Yunnan; Ganpu (Mandarin orange stuffed with ripe Puer tea).  The Chenpi is the aged rind.  Stuff ripe or raw Puer then bake or dry the skin and tea to remove 
Applicant argues that the Exhibit A-2 shows the chemical composition of the fermented dried tangerine peel dark tea is not the same as other teas.
In response to Applicant’s argument, the chemical constituents of the fermented tea would be the same as the same method and type of tea are taught by the new references that teaches joint fermentation of ganpu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/     Supervisory Patent Examiner, Art Unit 1655